PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/928,635
Filing Date: 22 Mar 2018
Appellant(s): Alcon Inc.



__________________
Sheng-Hsin Hu
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 02/18/2022.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/24/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Interpretation
The Claims contain limitations which are directed to intended uses or capabilities of the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114, Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) for further details.
	Limitations which are directed to uses or capabilities (e.g., apparatus being exposed to heat or thermal radiation to cure the lens forming material) of the claimed apparatus are given patentable weight to the extent that effects the structure of the claimed apparatus. 

The Claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details.
	Limitations which are directed to articles or products worked upon by the claimed apparatus (e.g., a lens-forming material forming a contact lens) of the claimed apparatus are given patentable weight to the extent that effects the structure of the claimed apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0140117 A1 (“Russell”) in view of US 2015/0147425 A1 (“Biel”).
	Regarding claim 1, Russell teaches an apparatus for manufacturing a contact lens (Figs. 6-7 and Abstract), the apparatus comprising:
	A tray (214), the tray (214) having a fixation opening (258) capable of thermally curing a lens-forming material contained in a lens mold to form a contact lens (Figs. 2, 6-7 and ¶¶ [0030, 0032] teach a body 214 having passages 258 containing FC and BC molds 240, 250 capable, wherein the apparatus is capable of thermally curing a lens forming material therein), 
	A mold support (264), wherein the mold support (264) has a fastener fixed to the tray at the fixation opening (258) and fixing the mold support (264) to the tray (214) (Figs. 6-8 and ¶¶ [0033-0034] teach a load element 264 which has a flanged portion functioning as a fastener between the load element 264 and passage 258),
	Wherein the mold support (264) further has a positioning guide (retention edge 268 and tapered surface of load element 264) configured to guide a lens mold (240, 250) onto the mold support (264) and into a predetermined position relative to the tray (214) (Figs. 6-7 and ¶¶ [0033-0034] teach a retention edge 268 and tapered surface of load element 264 which function to position the BC mold 250 relative to the body 214) and
	Wherein the mold support (264) further has a support surface (268) (Figs. 6-7 and ¶ [0034]), wherein the fastener is a latch removably fixing the mold support (264) to the tray (214) at the fixation opening (258) (Figs. 6-7 and ¶¶ [0033-0034] teach load element 264 which has a flanged portion functioning as a latch between the load element 264 and passage 258) and
	A lens mold (240, 250) arranged on the mold support (264), the lens mold (240, 250) having a bearing surface resting (lower surface of BC mold 250) on the support surface (268) of the mold support (264) (Figs. 6-7 and ¶ [0034]),
	Wherein the lens mold (240, 250) comprising both a mold base part (250) and a mold top part (240) (Figs. 4-5, 7 and ¶¶ [0029, 0030] teach FC and BC molds 240, 250 forming a cavity containing contact lens material 256),
	Wherein the lens mold (240, 250) is arranged spaced apart from the tray (214) by a clearance distance (Fig. 7 displays there being a distance between the BC mold 250 and body 214).
	Russell does not explicitly teach a tray made of metal; a mold support made of plastic; and wherein the fastener has a resilient latch.
	Biel teaches a tray made of metal (¶ [0027] teaches a frame being made of metal or suitable plastics) and a mold support made of plastic (¶ [0021] teaches an adapter being made of plastic).
	The Examiner notes that Russell in view of Biel teach and/or suggest a fastener having a resilient latch (Figs. 6-7 and ¶¶ [0033-0034] of Russell teach load element 264 which has a flanged portion functioning as a latch; ¶¶ [0028, 0021] of Biel teaches an adapter being made of plastic and the latches being resilient which implies that the plastic forming the latches is resilient).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the composition of the tray and support with metal and plastic, respectively, as taught by Biel because this is a substitution of equivalent elements yielding predictable results. Both references teach the tray functioning to hold a plurality of lens molds (Russell – Figs. 2-3 and ¶ [0028]; Biel – ¶ [0011] and Figs. 1, 4-5, 10). Both references teach the mold support functioning to connect the tray to the molds and space apart the tray from the molds (Russell – ¶¶ [0033-0034] and Figs. 6-7; Biel – ¶ [0014] and Figs. 1, 4-5, 10).
	
	Regarding claim 3, Russell teaches the mold support (264) is a ring comprising an annular ring body (264) (Fig. 6-7 and ¶ [0035] teach there being an internal diameter of the load elements 264 which implies that the load element 264 is annular) and the latch (Figs. 6-7 flanged portion of 264), the latch (flanged portion of 264) extending from the mold support body (264) into the fixation opening (258) of the tray (214) and fixedly engaging the tray (214) (Figs. 6-7 and ¶¶ [0033-0034] teach the load element 264 being spring loaded to clamp the load element to the tray 214).

	Regarding claim 4, Russell teaches the annular ring body (264) has a height H (Figs. 6-7 and ¶ [0035]), wherein the lens mold (250) has a base surface (252) facing the tray (214) (Fig. 7 mold flanges 252 of BC mold 250), and wherein the bearing surface of the lens mold (250) is arranged at a predetermined distance above the base surface (Fig. 7 and ¶ [0034] teach surface of BC mold 250 in contact with retention edge 268 being above the mold flanges 252), with the height H of the annular ring body (264) being greater than the predetermined distance D by the clearance distance (Fig. 7 displays the height of the load element 264 being greater distance between the BC mold 250 flange 252 and the body 214).
	Russell does not explicitly teach the mold support body resting on an upper surface of the tray.
	Biel teaches the mold support body (110, 210) resting on an upper surface of the tray (10, 20) (Abstract and Figs. 1, 4-5, 10 teach the adapter piece 110, 210 coincident with the plane in which the frame 10, 20 extends).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the configuration of Russell with the mold support body resting on an upper surface of the tray as taught by Biel because this is a substitution of equivalent elements yielding predictable results. Both references teach the mold support functioning to connect the tray to the molds and space apart the tray from the molds (Russell – ¶¶ [0033-0034] and Figs. 6-7; Biel – ¶ [0014] and Figs. 1, 4-5, 10).

	Regarding claim 6, Russell teaches the positioning guide (tapered portion of load element 264) comprises a conical surface arranged at an outer peripheral portion of the annular ring body (Fig. 7 and ¶¶ [0033-0035]), the conical surface tapering inwardly with increasing distance from the tray (214) (Fig. 7 displays the tapered portion of the load element 264 tapering inwardly in a vertical direction from the body 214), and wherein the lens mold (250) further comprises a centering flange (flanges 252 which extend radially from surface 254) for engaging the conical surface of the annular ring body (264) in order to align the annular abutment surface (surface of BC mold 2550 in contact with retention edge 268) of the lens mold (250) with the annular top surface (268) of the annular ring body (264) during arrangement of the lens mold (250) on the ring (264) (Fig. 7 displays the mold flanges 252 engaging and aligning the tapered portion of the load element 264).

	Regarding claim 7, Russell teaches the upper end of the conical surface (tapered portion of load element 264) merges with the annular top surface (268) at an outer edge thereof having the top surface outer diameter DO (Fig. 7), wherein the lower end of the conical surface has a lower end conical surface diameter DR larger than the top surface outer diameter DO (Fig. 7 displays tapered portion of load element 268 having a bottom edge with a greater diameter than the top edge), and wherein the centering flange (252) of the lens mold (250) has a flange inner diameter FI larger than the lower end conical surface diameter DR (See annotated Fig. 7 below).

    PNG
    media_image2.png
    529
    529
    media_image2.png
    Greyscale

	Regarding claim 8, Russell teaches the fixation opening (258) of the tray (214) is a disk shaped mounting hole (Figs. 2-3, 6-7 and ¶ [0012]), and wherein the annular ring body (264) defines latch (Figs. 6-7 flanged portion of load element 264), a central hole (258) surrounded by the annular ring body (264) (Figs. 6-7 display a portion of the passage 258 being surrounded by load element 264), the central hole (258) of the annular ring body (264) being aligned with the disk shaped mounting hole (258) of the tray (214) (Figs. 6-7 teach the portion of the passage 258 being surrounded by load element 264 being aligned with the entire passage 258).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0140117 A1 (“Russell”) and US 2015/0147425 A1 (“Biel”), as applied to claim 1, further in view of US 2017/0348927 A1 (“Gibson”).
	Regarding claim 16, Russell teaches mold supports (264) fixed to a respective tray (214) and lens molds (250) arranged on the mold supports (264) (Figs. 6-7 and ¶¶ [0033-0035]).
	Russell does not explicitly teach a stack of trays, the trays being arranged one above the other in the stack and being separated by spacers.
	Gibson teaches a stack of trays (10) with mold supports (110) fixed to the trays (20) (Figs. 1, 4, Abstract, and ¶ [0056]), the trays (20) being arranged one above the other in the stack and being separated by spacers (¶ [0042] teaches the outermost portion of each tray including a spacer element).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the apparatus of Russell in view of Biel to incorporate the stacked trays as taught by Gibson motivated by improving efficiency of lens manufacturing (Gibson – ¶ [0005]).

(2) Response to Argument
	First, Appellant argues that Russell does not disclose or suggest all the limitations of the invention as currently claimed. Specifically, Appellant contends that Russell does not disclose “a mold support made of plastic, wherein the mold support has a fastener fixed to the tray at the fixation opening and fixing the mold support to the tray” (emphasis added). Appellant disagrees with Examiner’s assertion that the flanged portion of the load element 264 because (1) Russell does not disclose the fastener; and (2) according to claim construction principles, the load element 264 may be either a mold support or a fastener but the load element cannot be both a mold support and a fastener. Appellant lastly submits that Biel does not remedy the deficient teachings of Russell.
	The Examiner respectfully disagrees with this argument. The Examiner never contends that Russell discloses a mold support made of plastic. Instead, Examiner relies on Biel ¶ [0021] for the limitation of “a mold support made of plastic.” Appellant fails to point out any deficiency in Biel’s ¶ [0021].
	"The identical invention must be shown in as complete detail as is contained in the . . . claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990). Here, the flanged portion of Russell’s load element 264 meets all elements and functions required by claim 1. Fig. 7 and ¶ [0033] Russell describes the load element 264 (mold support) being urged upwardly and the flanged portions (fastener) of the load element 264 cause the load element 264 to be retained on the BC base 214 (tray). In other words, the flanged portions (fasteners) of the load element function to fasten the load element to the BC base 214 when the load element 264 is urged upwardly as described in Russell. The annotated figure below displays the Examiner’s understanding of Russell’s teachings. 


    PNG
    media_image3.png
    431
    533
    media_image3.png
    Greyscale

	The Examiner disagrees that claim construction principles dictate the load element 264 may be either a mold support or a fastener but the load element cannot be both a mold support and a fastener. Appellant points to no precedent in support of this argument. Furthermore, Appellant’s own inventive arrangement is consistent with the Examiner’s interpretation of Russell. Instant application Fig. 4 displays the mold support 20 comprising a fastener (resilient latch 25). Russell describes an identical mold support (load element 264) comprising a fastener (flanged portion of load element 264) in Figs. 6-7 and ¶ [0033]. Not only is there no support for appellant’s “claim construction principle,” but such a claim construction principle would be inconsistent with the instant application.   

	Second, Appellant argues that since Biel discloses positioning of the mold halves using an adapter which results in floatingly mounted mold halves, no force or tension is impacting on the molds during centering thereof. Appellant argues that the Examiner’s rationale as to why one skilled in the art would replace the load element of Russell with the sleeve 211/adapter piece 210 of Biel is insufficient to establish a prima facie case of obviousness. Appellant submits that an explicit reasoning to support the basis for the specific modification or combination is required to establish a prima facie obviousness rejection. Appellant specifically argues that (1) the load element 264 of Russell is rigid while sleeve 211/adapter piece 210 of Biel is floatingly arranged in compartment 100 or 200; and (2) the resilient latches of Biel not able to take load. 
The Examiner respectfully disagrees with this argument. The Examiner has provided sufficient rationale as to why one with ordinary skill in the art before the effective filing date would substitute the flanged portion of Russell with the resilient latches of Biel. One of ordinary skill in the art would have found it obvious to substitute the flanged portion of Russell with the resilient latches of Biel because (1) Russell identifies many alternatives for securing the load element 264 in place; and (2) the flanged portion of Russell with the resilient latches of Biel are equivalent elements and substitution thereof yields predictable results. ¶ [0033] of Russell describes the upwardly urging clamping arrangement and then recites “[a]s may also be appreciated by those skilled in the art, a variety of other means may be used to secure to secure [sic] the load element 264 and wave spring 270 assembly in place such as threaded connections, clips, or the like.” This teaching in Russell invites equivalent means for securing the load element 264 in place. Biel ¶ [0014] teaches a resilient latch of functioning to secure the tray to the molds against falling out of the compartment. The flanged portions of the load element and resilient latch share a common function: securing the tray to the mold and spacing apart the tray from the molds. See Russell ¶ [0033-0034], Figs. 6-7 and Biel ¶ [0014], Figs. 1, 4-5, 10. Thus, sufficient reasoning to support a prima facie case of obviousness has been established by the Examiner.
Appellant’s arguments are not persuasive because Appellant fails to point out where Russell discloses a rigid load element. Appellant assumes Russell’s load element 264 is rigid however, fails to point to any portion of Russell in support of this conclusion. Thus, since Russell does not disclose a rigid loading element, Appellant cannot assume Russell’s rigidity for the sake of their argument that the combination does not have sufficient rationale to support obviousness. Furthermore, there is no support that the resilient latches of Biel are unable to take an applied load consistent with the urging described in Russell ¶ [0033]. As argued above, Russell invites substitutions to the urged clamping arrangement like “clips, or the like.” Biel’s resilient latches would secure Russell’s load element 264 in place because ¶ [0014] describes Biel’s latches functioning “to secure the mold unit against falling out of the compartment.” 

	Third, Appellant argues that the combination the teachings of Russell and Biel is not obvious because such a combination would frustrate the principle of operation of Russell. Specifically, Appellant submits that Russell’s principle is frustrated because Russell’s load element is rigid whereas the sleeve 211/adapter piece of Biel is floatingly arranged. 
The Examiner respectfully disagrees with this argument. Appellant has failed to point to any specific reason why the proposed combination would frustrate the purpose of Russell. ¶ [0033] of Russell describes the upwardly urging clamping arrangement and then recites “[a]s may also be appreciated by those skilled in the art, a variety of other means may be used to secure to secure [sic] the load element 264 and wave spring 270 assembly in place such as threaded connections, clips, or the like.” Since Russell so clearly invites alterations to the load element 264—including describing “clips, or the like” in ¶ [0033] as equivalent securing means—Appellant’s argument is misplaced. Incorporating the resilient latches of Biel falls squarely within the alternate embodiments proposed by Russell at the end of ¶ [0033].
The fact that Biel describes the adapter piece as “floatingly arranged” does not change the obviousness inquiry. In Biel ¶ [0011-0012], a floating arrangement allows for limited movement of the adapter compartment in the X-Y plane parallel to the place in which the frame extends. Thus, a floating arrangement has no bearing on the rigidity or loading applied to the load element. Specifically, Russell’s load element 264 arrangement is urged in a Z direction while the load element flanges secure the load element 264 in place. In contrast, the floating arrangement described in Biel limits movement in the X-Y plane. Appellant has failed to adequately articulate how Russell’s arrangement would be frustrated by substituting the resilient latches of Biel with the flanged portions of Russell. Appellant assumes Russell’s load element 264 is rigid however, fails to point to any portion of Russell in support of this conclusion. Thus, since Russell does not disclose a rigid loading element, Appellant cannot assume Russell’s rigidity for the sake of their argument that the combination would frustrate the principle of Russell.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LEITH S SHAFI/Primary Examiner, Art Unit 1744                                                                                                                                                                                                        
Conferees:
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744         

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.